Citation Nr: 0600785	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  03-21 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than September 18, 
2000, for a grant of a total disability rating for 
compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976 and from December 1977 to March 1995.

This matter was most recently before the Board of Veterans' 
Appeals (Board) 
in October 2004, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, so that additional development could be 
undertaken with respect to the certified issue of the 
veteran's entitlement to a total disability evaluation for 
compensation due to individual unemployability (TDIU).  
Following the completion of the requested actions, the case 
has since been returned to the Board for further review.  


FINDINGS OF FACT

1.  The veteran's initial application for a TDIU was received 
by VA on September 4, 1998.  

2.  On June 29, 1998, a consulting physician determined on 
behalf of the Social Security Administration (SSA) that the 
veteran's service-connected bilateral carpal tunnel syndrome 
significantly limited her ability to perform tasks requiring 
fine motor control of either of her upper extremities.

3.  At a May 1999 hearing before an Administrative Law Judge 
of the SSA, a vocational expert testified that the 
restrictions imposed upon the veteran by her bilateral carpal 
tunnel syndrome precluded the performance of past work 
attempted by her, that those restrictions negated any 
transferable skills she possessed in terms of her performing 
past work, and that a significant number of jobs did not 
exist in her locale for a person with her vocational profile 
to perform.

4.  The SSA's Administrative Law Judge in September 1999 
found the veteran to be disabled solely on the basis of her 
bilateral carpal tunnel syndrome from April 10, 1995.  

5.  For the period beginning June 29, 1998, and beyond, but 
not prior thereto, the veteran's service-connected 
disabilities, inclusive of bilateral carpal tunnel syndrome, 
precluded her from securing or following a substantially 
gainful occupation, based on the limitations imposed thereby 
and considering her educational and vocational background.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of June 
29, 1998, but none earlier, for entitlement to a TDIU, have 
been met.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.326, 
3.400, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded by the Board in 
October 2004, so that additional development could be 
undertaken.  All of the actions previously sought by the 
Board through its prior development request appear to have 
been completed in full as directed, and neither the veteran, 
nor her representative, contends otherwise.  See Stegall v. 
West, 11 Vet.App. 268, 270-71 (1998).  

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that he or she should submit all 
pertinent evidence in his/her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the AMC in November 2004 advised her of the existence of the 
VCAA and its requirements as to all issues, and neither the 
veteran, nor her representative, challenges the sufficiency 
of that notice.  Finally, VA has secured all available 
pertinent evidence and conducted all appropriate development, 
including affording the veteran any needed VA medical 
examinations.  In all, the Board finds that VA has satisfied 
its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claim

The veteran argues that entitlement to an effective date of 
April 1, 1995, for entitlement to a TDIU is warranted.  That 
is the date determined by an SSA Administrative Law Judge to 
be the day on which the veteran was determined to be disabled 
under the Social Security Act based on her bilateral carpal 
tunnel syndrome.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for an increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an award of increased 
compensation "will be the date of receipt of the claim or the 
date entitlement arose, whichever is later." 38 C.F.R. 
§ 3.400(o)(1).  Further, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the date of receipt of the claim. 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  Id. For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  The 
word "substantially" suggests an intent to impart flexibility 
into a determination of the veteran's overall employability, 
as opposed to requiring the appellant to prove that he or she 
is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 
1378, 1385 (Fed.Cir. 2001).

The record reflects that by rating action in April 1996, 
service connection was established for multiple disabilities, 
including residuals of a hysterectomy, evaluated as 30 
percent disabling; hypothyroidism, evaluated as 10 percent 
disabling; low back pain, evaluated as 10 percent disabling; 
and interstitial lung disease, described as bronchial 
scarring of both lower lung lobes, evaluated as 0 percent 
disabling.  By rating decision in March 1998, service 
connection was granted for carpal tunnel syndrome of the 
right and left wrists, for which separate 10 percent ratings 
were assigned.  The RO in rating action in July 1998 
increased the rating assigned for carpal tunnel syndrome of 
the right wrist from 10 to 30 percent, effective from April 
1995, and increased the rating for carpal tunnel syndrome of 
the left wrist from 10 to 20 percent, effective from April 
1995.  No change in the ratings previously assigned for the 
veteran's other service-connected disabilities was 
effectuated at that time.  No additional change in the 
ratings assigned was thereafter effected until the RO in 
November 2002 recharacterized the veteran's lung disorder to 
that of bronchial asthma, with assignment of a 60 percent 
evaluation therefor, effective from September 18, 2000.  In 
all, a combined disability evaluation of 70 percent remained 
in effect from April 1, 1995, and a 90 percent evaluation was 
effective from September 18, 2000.  

By way of the RO's rating decision in November 2002, 
entitlement to a TDIU was established, effective from 
September 18, 2000, based largely on the increased ratings 
effectuated at that time, meeting the requirements of 
38 C.F.R. § 4.16(a).  This case therefore turns on whether 
there is a showing as to the submission of a formal or 
informal claim for TDIU entitlement prior to September 18, 
2000, and, if so, whether TDIU entitlement arose prior to, 
on, or subsequent to any such date.

The record indicates that the veteran initially filed a claim 
for TDIU entitlement on September 4, 1998, and she does not 
contend that there was any earlier filing of a claim, be it a 
formal or informal one, for TDIU entitlement.  In her 
September 1998 application, she reported having last worked 
on a full-time basis when serving in the United States Navy 
as a counselor.  Attempts to work as a baker in early 1998, 
as an automobile salesperson in January 1997, and as a letter 
carrier in late 1995 and early 1996 were therein noted to 
have been discontinued because of disability.  Two years of 
college-level training were therein set forth.  

While it is true that the schedular requirements for the 
assignment of a TDIU, as set forth in 38 C.F.R. § 4.16(a), 
were not met until September 18, 2000, a TDIU claim was on 
file as of September 4, 1998.  It thus remains for 
consideration whether the veteran was unable to secure or 
follow a substantially gainful occupation as a result of her 
service-connected disabilities prior thereto.  In this 
regard, while there were multiple service-connected 
disabilities in effect as of September 1998 and the one-year 
period prior thereto, the pertinent medical and other 
evidence then on file largely focused only the veteran's 
bilateral carpal tunnel syndrome, for which a 30 percent 
evaluation was in effect for her major upper extremity and a 
20 percent evaluation for the minor upper extremity.  

The salient evidence encompasses the veteran's application 
for SSA disability benefits and findings of a consultative 
physician, a vocational expert, and the SSA's Administrative 
Law Judge.  An application for SSA disability benefits was 
filed in April 1998, and in connection with such application 
the veteran underwent a consultative medical examination by 
D. Alexander, D.O., on June 29, 1998, with Dr. Alexander 
finding that the veteran's ability to perform tasks involving 
fine motor control of her upper extremities was significantly 
limited and that there were other possible restrictions 
regarding her abilities to stand, walk, lift, and carry 
weight.  Such was followed by an SSA hearing in May 1999, at 
which a vocational expert offered testimony that, based on 
the restrictions imposed by the veteran's bilateral carpal 
tunnel syndrome, she was unable to perform any work attempted 
in the past, that those restrictions negated her job skills 
transferable from prior work, and that there was not a 
significant number of jobs available in the north central 
portion of Alabama for a person with the veteran's vocational 
profile to do.  Solely on the basis of the severe impairment 
caused by the bilateral carpal tunnel syndrome, the SSA's 
Administrative Law Judge found the veteran disabled as of 
April 10, 1995.  

It is noted that the criteria utilized by VA and the SSA in 
determining entitlement to disability benefits are not same 
and that a determination by SSA is not binding upon VA.  That 
notwithstanding, in this instance, the SSA evidence is found 
to be dispositive as it shows that as of June 29, 1998, the 
date of the SSA's consultative medical examination, the 
veteran's ability to obtain and maintain substantially 
gainful employment was found to be severely limited by virtue 
of her service-connected bilateral carpal tunnel syndrome.  
Given that the TDIU application was filed as of September 4, 
1998, and entitlement arose as of June 29, 1998, assignment 
of an effective date of June 29, 1998, but none earlier, 
pursuant to 38 C.F.R. § 3.400, is warranted.  


ORDER

An effective date of June 29, 1998, but none earlier, is 
assigned for entitlement to a TDIU, subject to those 
provisions governing the payment of monetary benefits.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


